                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

JOHNNY LOPEZ,

                  Petitioner,

      V.                                              Civ. A. No. 05-19-RGA

DANA METZGER, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE, et. al,
et al,

                  Respondents.


                                          MEMORANDUM

I.         INTRODUCTION

           In 2006, the Honorable Gregory M. Sleet denied Petitioner Johnny Lopez' s Petition for a

Writ of Habeas Corpus filed Pursuant to 28 U.S.C. § 2254. (D.I. 23) Petitioner has filed six

prior Motions to Reconsider/Reopen his case. (D.I 32; D.I. 35 ; D.I. 42; D.I. 43; D.I. 52; D.I. 57)

The Court denied all of those Motions. (D.I. 37; D.I. 44; D.I. 46; D.I. 47; D.I. 55; D.I. 56)

Presently pending is Petitioner' s sixth Motion for Reconsideration filed pursuant to Rule 52(b)

and/or Rule 59(e). (D.I. 57) The instant Motion appears to assert that the lack of a signature on

the Delaware Supreme Court's affirmance of his convictions deprived any other court from

exercising jurisdiction over his issues. (D.I. 57 at 2)

II.        STANDARD OF REVIEW

           Federal Rule of Civil Procedure 52(b) provides that, no later than 28 days after the entry

of judgment, a party may move to have the court "amend its findings - or make additional

findings," and the Rule 52(b) motion may accompany a motion for new trial under Rule 59. In
turn, a motion for reconsideration/amend judgment filed pursuant to Federal Rule of Civil

Procedure 59(e) is "a device to relitigate the original issue decided by the district court, and [it is]

used to allege legal error." United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003). The

moving party must show one of the following in order to prevail on a Rule 59(e) motion: (1) an

intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court issued its order; or (3) the need to correct a clear error of law or fact or

to prevent a manifest injustice. Max 's Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999). A motion for reconsideration is not appropriate to reargue issues that the court has

already considered and decided. Brambles USA Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D.

Del. 1990).

III.    DISCUSSION

        Petitioner' s Rule 52(b)/59(e) Motion appears to assert that the Court improperly

construed his fifth Motion for Reconsideration (D.I. 52) to be a Rule 60(b) Motion and,

therefore, also improperly held that it constituted an unauthorized second or successive habeas

petition. (D.I. 57 at 1-2) Petitioner contends that he meant to file his fifth Motion for

Reconsideration under Rule 52(b) and not Rule 59(e). The Court liberally construes this

argument as an attempt to correct a clear error of fact and/or an attempt to avoid a manifest

injustice.

        Nevertheless, even if the Court accepts Petitioner' s assertion that he made a typo in the

titling of his fifth Motion for Reconsideration and treats the instant Motion and his fifth Motion

for Reconsideration as though filed under Rule 59(e) (or under Rule 52(b)), the Court concludes

that there is no reason to reconsider Judge Sleet's 2006 denial of Petitioner' s habeas petition.


                                                   2
Petitioner presented his argument that he is entitled to habeas relief because the Delaware

Supreme Court' s 2004 written opinion affirming his convictions was unsigned in his 2016

Motion to Reopen filed pursuant to Rule 60(b). (D.I. 45) Judge Sleet denied the motion for

being an unauthorized second or successive habeas petition because the argument did not

challenge the manner in which his § 2254 petition was denied but, rather, collaterally attacked

his underlying conviction. (D.I. 46; D.I. 47) The Third Circuit denied Petitioner' s request for a

certificate of appealability with respect to that decision, noting that reasonable jurists would not

debate Judge Sleet' s reasoning. (D.I. 51 at 1) Significantly, neither the instant Motion nor the

Motion denied in October 2018 provide any reason to conclude that Petitioner' s "lack of

signature" argument constitutes anything other than a collateral challenge to his underlying

conviction. Thus, the Court concludes that the instant Motion for Reconsideration fails to

warrant reconsidering the dismissal of Petitioner' s habeas Petition.

IV. CONCLUSION

       For the aforementioned reasons, the Court will dismiss the instant Motion for

Reconsideration. In addition, to the extent one may be necessary, the Court will not issue a

certificate of appealability, because Petitioner has failed to make a "substantial showing of the

denial of a constitutional right." 28 U.S.C. § 2253(c)(2); see United States v. Eyer, 113 F.3d 470

(3d Cir. 1997); 3d Cir. LAR 22.2 (2011). A separate Order will be entered.




July 12, 2019


                                                  3
